Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Remarks
	This Notice of Allowability is in response to applicant’s amendment filed on February 22, 2022, under which claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous rejections under § 112 and § 103. Therefore, these rejections have been withdrawn. 
	Furthermore, as reported in the attached interview summary, applicant authorized entry of the Examiner’s Amendment shown below to place the application in condition for allowance.

EXAMINER’S AMENDMENT
The claims have been amended as follows:

1. (Currently Amended) A computing device, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that store: 
a plurality of applications implemented by the one or more processors; 
one or more machine-learned models operable to provide inferences to the plurality of applications; and 
instructions that, when executed by the one or more processors, cause the computing device to implement an on-device machine learning platform that performs operations, the operations comprising: 
receiving a training training  train the first machine learning model; 
maintaining a plurality of independent enclaves in the on-device machine learning platform; 
receiving a first training example from a first application of the plurality of applications via a collection application programming interface; 
storing the first training example in a first enclave of a centralized example database, wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications; 
training at least the first machine-learned model of the one or more machine-learned models using the training plan and at least the first training example, wherein training the first machine-learned model comprises selecting, from a plurality of machine learning engines, a machine learning engine associated with the training plan and updating one or more of the model parameters using the selected machine learning engine; 
authenticating a second application of the plurality of applications relative to the first enclave; 
Page 2 of 12Appl'n Ser. No. 15/674,885Attorney Docket No. in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application;
receiving input data from the second application of the plurality of applications via the prediction application programming interface; 
employing at least the first machine-learned model of the one or more machine-learned models to generate at least one inference based at least in part on the input data 
providing the at least one inference generated by the first machine-learned model to the second application via the prediction application programming interface.  

2. (Previously Presented) The computing device of claim 1, wherein: 
the one or more non-transitory computer-readable media further store the centralized example database that stores training examples received from the plurality of applications; and 
the operations performed by the on-device machine learning platform further comprise: 
receiving a new training example from the first application via the collection application programming interface; and 
storing the new training example in the centralized example database.  

3. (Previously Presented) The computing device of claim 2, wherein storing the new training example in the centralized example database comprises storing the new training example in the centralized example database according to one or more options parameters that have been previously defined for the first application via the collection application programming interface, wherein the one or more options parameters comprise at least a time-to-live parameter that defines a period of time for which training examples are stored.  

4. (Previously Presented) The computing device of claim 2, wherein: 
the centralized example database stores training examples received from two or more different applications of the plurality of applications.  

5. (Previously Presented) The computing device of claim 2, wherein the operations performed by the on-device machine learning platform further comprise: 
receiving an instruction from the first application via a training application programming interface to re-train the first machine-learned model based at least in part on one or more of the training examples stored by the centralized example database; and 
in response to the instruction, causing the first machine-learned model to be re-trained based at least in part on one or more of the training examples stored by the centralized example database.  

6. (Previously Presented) The computing device of claim 5, wherein the operations performed by the on-device machine learning platform further comprise: 
after causing the first machine-learned model to be re-trained, employing the re-trained first machine-learned model to generate at least one additional inference; and 
providing the at least one additional inference generated by the re-trained first machine-learned model to the first application via the prediction application programming interface.  

7. (Currently Amended) The computing device of claim 5, wherein: 
the one or more non-transitory computer-readable media further store [[a]]the selected machine learning engine; and 
causing the first machine-learned model to be re-trained based at least in part on one or more of the training examples stored by the centralized example database comprises causing the selected machine learning engine to re-train the first machine-learned model according to [[a]]the training plan.  

8. (Previously Presented) The computing device of claim 1, wherein: 
the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform comprise instructions that, when executed by the one or more processors, cause the computing device to implement an on-device, multi-tenant machine learning platform that performs operations comprising: 
maintaining the plurality of independent enclaves respectively for the plurality of applications; 
Page 4 of 12Appl'n Ser. No. 15/674,885Attorney Docket No. receiving from the first application a signed package token that verifies an identity of the first application; 
authenticating the signed package token; and 
in response to authentication of the signed package token, providing access to the first enclave of the plurality of independent enclaves, the first enclave associated with the first application.  

9. (Previously Presented) The computing device of claim 1, wherein the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform comprise: 
a mobile application; or 
a portion of an operating system of the computing device.  

10. (Previously Presented) The computing device of claim 1, wherein the computing device comprises a mobile computing device and the plurality of applications comprise one or more mobile applications.  

11. (Currently Amended) One or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause a computing device to implement an on-device machine learning platform that performs operations, the operations comprising: 
receiving a training training  train the first machine learning model; 
receiving a first training example from a first application of a plurality of applications via a collection application programming interface; 
maintaining a plurality of independent enclaves in the on-device machine learning platform; 
Page 5 of 12Appl'n Ser. No. 15/674,885Attorney Docket No. Amdt. Dated Feb. 22, 2022Office Action Dated Nov. 22, 2021storing the first training example in a first enclave of a centralized example database, wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications[[,]]; 
training at least the first machine-learned model of the one or more machine-learned models using the training plan and at least the first training example, wherein training the first machine-learned model comprises selecting, from a plurality of machine learning engines, a machine learning engine associated with the training plan and updating one or more of the model parameters using the selected machine learning engine; 
authenticating a second application of the plurality of applications relative to the first enclave; 
in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application; 
receiving input data from the second application of the plurality of applications stored on the computing device via the prediction application programming interface; 
employing at least the first machine-learned model of one or more machine-learned models stored on the computing device to generate at least one inference based at least in part on the input data 
providing the at least one inference generated by the first machine-learned model to the second application via the prediction application programming interface.  

12. (Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein: 
the one or more non-transitory computer-readable media further store the centralized example database that stores training examples received from the plurality of applications; and 
the operations performed by the on-device machine learning platform further comprise: 
receiving a new training example from the first application via the collection application programming interface; and 
storing the new training example in the centralized example database.  

13. (Previously Presented) The one or more non-transitory computer-readable media of claim 12, wherein storing the new training example in the centralized example database comprises storing the new training example in the centralized example database according to one or more options parameters that have been previously defined for the first application via the Page 6 of 12Appl'n Ser. No. 15/674,885Attorney Docket No. collection application programming interface, wherein the one or more options parameters comprise at least a time-to-live parameter that defines a period of time for which training examples are stored.  

14. (Previously Presented) The one or more non-transitory computer-readable media of claim 12, wherein: 
the centralized example database stores training examples received from two or more different applications of the plurality of applications.  

15. (Previously Presented) The one or more non-transitory computer-readable media of claim 12, wherein the operations performed by the on-device machine learning platform further comprise: 
receiving an instruction from the first application via a training application programming interface to re-train the first machine-learned model based at least in part on one or more of the training examples stored by the centralized example database; and 
in response to the instruction, causing the first machine-learned model to be re-trained based at least in part on one or more of the training examples stored by the centralized example database.  

16. (Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein the operations performed by the on-device machine learning platform further comprise: 
after causing the first machine-learned model to be re-trained, employing the re-trained first machine-learned model to generate at least one additional inference; and 
providing the at least one additional inference generated by the re-trained first machine-learned model to the first application via the prediction application programming interface.  

17. (Currently Amended) The one or more non-transitory computer-readable media of claim 15, wherein: 
the one or more non-transitory computer-readable media further store [[a]]the selected machine learning engine; and 
Page 7 of 12Appl'n Ser. No. 15/674,885Attorney Docket No. causing the first machine-learned model to be re-trained based at least in part on one or more of the training examples stored by the centralized example database comprises causing the selected machine learning engine to re-train the first machine-learned model according to [[a]]the training plan.  

18. (Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein: 
the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform comprise instructions that, when executed by the one or more processors, cause the computing device to implement an on-device, multi-tenant machine learning platform that performs operations comprising: 
maintaining the plurality of independent enclaves respectively for the plurality of applications; 
receiving from the first application a signed package token that verifies an identity of the first application; 
authenticating the signed package token; and 
in response to authentication of the signed package token, providing access to the first enclave of the plurality of independent enclaves, the first enclave associated with the first application.  

19. (Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform comprise: 
a mobile application; or 
a portion of an operating system of the computing device.  

20. (Currently Amended) A computer-implemented method, the method comprising: 
maintaining a plurality of independent enclaves; 
receiving a training training  train the first machine learning model; 
Page 8 of 12Appl'n Ser. No. 15/674,885Attorney Docket No. receiving, by a computing device via a collection application programming interface, a new training example from a first application of a plurality of applications stored on the computing device; 
storing, by the computing device, the new training example in a first enclave of a centralized example database of the computing device, wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications, receiving, by the computing device, an instruction from the first application via a training application programming interface to re-train the first machine-learned model stored by the computing device based at least in part on one or more of the training examples stored by the centralized example database, the one or more of the training examples comprising the new training example received from the first application; 
in response to the instruction, causing, by the computing device, the first machine-learned model to be re-trained based at least in part on the training plan and the one or more of the training examples stored by the centralized example database including the new training example received from the first application, wherein causing the first machine-learned model to be retrained comprises selecting, from a plurality of machine learning engines, a machine learning engine associated with the training plan and updating one or more of the model parameters using the selected machine learning engine; 
authenticating a second application of the plurality of applications relative to the first enclave; 
in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application; 
receiving, by the computing device, input data from the second application via the prediction application programming interface; 
employing the re-trained first machine-learned model to generate at least one inference based at least in part on the input data 
providing the at least one inference generated by the first machine-learned model to the second application via the prediction application programming interface.

Reasons for Allowance
Claims 1-20 (as amended above) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the following limitations recited in
independent claim 1, particular in combination with the other limitations of the claim:
receiving a training plan and model parameters for a first machine-learned model of the one or more machine-learned models from a cloud server, wherein the training plan comprises a graph and instructions, the instructions comprising a declarative description of a sequence of operations to perform on the graph to train the first machine learning model; 
…
receiving a first training example from a first application of the plurality of applications via a collection application programming interface; 
storing the first training example in a first enclave of a centralized example database, wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications; 
training at least the first machine-learned model of the one or more machine-learned models using the training plan and at least the first training example, wherein training the first machine-learned model comprises selecting, from a plurality of machine learning engines, a machine learning engine associated with the training plan and updating one or more of the model parameters using the selected machine learning engine. 

Similarly, the prior art of record also does not teach or fairly suggest the corresponding or analogous limitations recited in independent claims 11 and 20, particular in combination with the other limitations of those claim.
The closest prior art is discussed below.
Aradhye et al. (US 8,429,103 B1) teaches an on-device machine learning platform, as discussed in the Office Action issued November 11, 2021. However, Aradhye does not teach receiving a training plan from a cloud server, and furthermore does not teach the use of such training plan for training, as recited in above-quoted claim limitations. Furthermore, Aradhye does not teach the use of “independent enclaves.”
 Abadi et al., “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems,” arXiv:1603.04467v2 [cs.DC] 16 Mar 2016 teaches the transmission of data from a server to worker nodes to direct the worker nodes to perform machine learning tasks. However, Abadi does not teach the transmission of a training plan comprising a declarative description of operations and its subsequent use in training to select a machine learning engine as recited in the claim limitations quoted above.
Newly-cited reference Nagaraju et al. (US 2018/0032915 A1) teaches transmitting machine learning models to edge devices for edge analytics (see title), wherein the machine learning models are transmitted as part of a PMML document, which includes a declarative description of operations to perform on a neural network graph. See paragraph [0115] et seq. However, Nagaraju does not teach the use of such a training plan for the operation of “selecting, from a plurality of machine learning engines, a machine learning engine associated with the training plan and updating one or more of the model parameters using the selected machine learning engine,” as recited in the above-quoted claim limitations.
Newly-cited reference US 2018/0034715 A1 (also “Nagaraju et al.”) teaches the transmission of instructions from a server to edge devices for edge analytics on the edge devices. However, this reference does not teach a training plan as recited in the above-quoted claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124